COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 ATLANTIC INDUSTRIAL INC.,
 A/K/A ATLANTIC SCAFFOLDING                     §               No. 08-12-00093-CV
 COMPANY AND FAUSTINO
 MURILLO,                                       §                   Appeal from

                        Appellants,             §               327th District Court

 v.                                             §             of El Paso County, Texas

 EUGENE BLAIR, III,                             §                (TC # 2006-5947)

                        Appellee.               §

                                        JUDGMENT

       This Court has considered this cause on the record and concludes that there was error in

the judgment.    We therefore reverse the judgment of the court below and render that the

Appellee take nothing against Appellants. The judgment in all other respects is affirmed. We

further order that the Appellants recover from Appellee all costs, both in this Court and the court

below, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF AUGUST, 2014.


                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.